Citation Nr: 0323354	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-08 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from February 1947 to 
February 1950.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal from an August 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO denied 
service connection for a lumbar spine disorder.  The denial 
was confirmed and continued by subsequent decisions in July 
2001 and May 2002.  

The veteran provided oral testimony before the undersigned 
acting Member of the Board on March 31, 2003, in Albuquerque, 
New Mexico, a transcript of which has been associated with 
the claims file.  


REMAND

The Board notes that additional private medical evidence and 
a September 2002 polygraph test were received by VA from the 
veteran at the time of the recent personal hearing in March 
2003.  The RO has not had an opportunity to readjudicate the 
veteran's claim in light of this evidence, and the right to 
RO adjudication of the claim has not been waived.  In light 
of the above, this case is REMANDED to the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) for the 
following actions:

1.  The VBA AMC should review the claims 
folder and ensure that all developmental 
actions have been conducted and completed 
in full.  They should undertake any other 
indicated development, to include any 
development required to comply with the 
notice and duty to assist provisions of 
the VCAA.  The VBA AMC should then 
readjudicate the issue of entitlement to 
service connection for DDD of the lumbar 
spine based on consideration of all 
evidence which has been added to the 
claims file since the issuance of the 
most recent statement of the case.  

2.  If the benefit sought on appeal is 
not granted, the veteran and his attorney 
should be provided with a supplemental 
statement of the case (SSOC) and afforded 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the VBA AMC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




